 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TORIANO GERMAINE SMITH,                          No. 2:19-cv-2282-KJM-EFB P
12                       Petitioner,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA DEPARTMENT OF
      CORRECTION AND
15    REHABILITATION,
16                       Respondent.
17

18           Petitioner, proceeding without counsel, seeks a writ of habeas corpus pursuant to 28

19   U.S.C. § 2254.

20           On January 31 2020, respondent filed a motion to dismiss. ECF No. 10. On February 26,

21   2020, the court informed petitioner of the requirements for filing an opposition to any motion to

22   dismiss. That order gave petitioner 21 days to file an opposition or statement of non-opposition

23   and warned petitioner that failure to do so would result in a recommendation that this action be

24   dismissed.

25           The 21 days have passed and petitioner has not filed an opposition or a statement of no

26   opposition nor otherwise responded to the February 26, 2020, order.

27   /////

28   /////
                                                       1
 1          Accordingly, it is RECOMMENDED that this action be dismissed. Fed. R. Civ. P. 41(b);
 2   Rule 12, Rules Governing § 2254 Cases.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
10   his objections petitioner may address whether a certificate of appealability should issue in the
11   event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section 2254
12   Cases (the district court must issue or deny a certificate of appealability when it enters a final
13   order adverse to the applicant).
14   Dated: March 25, 2020.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
